Citation Nr: 0532848	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  01-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue on appeal was before the Board in July 2004 at 
which time it was denied. The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court").  The Court, in a June 2005 
Order, vacated and remanded the Board's decision pursuant to 
a June 2005 Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.

REMAND

The June 2005 Joint Motion for Remand granted by the Court 
essentially concluded that VA failed to adequately satisfy 
its duty to assist the veteran by not requesting his 
treatment records from the Base Hospital at Long Binh, 
Vietnam for the period from May to October 1970.
 
In addition the attorney for the veteran has alleged that the 
March 2003 VA examination was inadequate for rating purposes.  
Finally, the veteran has submitted additional medical 
evidence in the form of a September 2005 letter from Steve D. 
Johnson, M.D., which has yet to be considered by the RO.  

After reviewing the record, the Board concludes that further 
development is warranted in order to address the concerns 
raised in the June 2005 Joint Motion for Remand.  In this 
regard the Board notes that although the veteran submitted 
additional evidence with a waiver of consideration, a new 
comprehensive VA examination of the back should be conducted 
to allow the examiner to review the new evidence and any 
service medical records which may be obtained as a result of 
this remand prior to examining the veteran.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) in an 
effort to obtain any available treatment 
records pertaining to medical care 
purportedly provided to the veteran at 
the Long Binh Base Hospital, Vietnam, 
some time during the period from May to 
October 1970.  The veteran reportedly was 
treated for a back injury at the Base 
Hospital during this period.  At the time 
he was serving with the 38th Base Post 
Office at Long Binh, Vietnam.  If these 
records are no longer available the RO 
should attempt to obtain these records 
through any other available source in 
accordance with the provisions of the VA 
Adjudication Procedure Manual, M21-1.  
Any information obtained is to be 
associated with the veteran's claims 
folder.  If the search for the veteran's 
Long Binh Hospital medical records and/or 
for alternate records is negative, and if 
it is determined that further efforts 
would be futile, written documentation to 
that effect must be placed in the claims 
folder. Moreover, the veteran must be 
notified, in writing, of any failed 
attempt and offered an opportunity to 
respond.

2.  After the completion of the above, 
the veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of the current low back 
disability.  The claims folder and any 
new evidence obtained must be made 
available to the examiner prior to the 
examination.  All indicated studies 
should be performed and all 
manifestations of current disability 
should be described in detail.  
Thereafter, the examiner must provide an 
opinion addressing whether it is as least 
as likely as not (i.e., is there a 50/50 
chance) that the veteran has a current 
low back disability that began during 
service, or was caused or aggravated by 
service.  The examiner should address 
whether it is at least as likely as not 
that the current back problems are the 
result of the alleged injury in 1970, or 
whether it is more likely than not that 
any current disorder is due to the 
intervening April 1983 post service work 
related back injury.  

The opinion must contain a comprehensive 
rationale based on sound medical 
principles and facts.  If these matters 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the appropriate 
examiner in the report.

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should then undertake any other 
action required to comply with the notice 
and duty-to-assist requirements of the 
VCAA and VA's implementing regulations.  
Then, the RO should prepare a new rating 
decision and readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide him and his representative an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

